AMENDED AND RESTATED
SUPPLEMENTAL RETIREMENT PLAN AGREEMENT


THIS AGREEMENT is entered into this ___ day of May, 2001 by FIRST REPUBLIC BANK,
having its principal offices at 1608 Walnut Street, Suite 1000, Philadelphia,
Pennsylvania 19103 (the "BANK") and NEIL I. RODIN, (the "DIRECTOR").


RECITALS


WHEREAS, DIRECTOR and BANK entered into a Supplemental Retirement Plan Agreement
dated August 4, 1992 (the "PLAN") and the parties hereto desire to amend and
restate the PLAN as provided herein; and


WHEREAS, the DIRECTOR has been on the Board of Directors of the BANK since 1988,
and;


WHEREAS, its Board of Directors, recognizing the past services of the DIRECTOR,
the DIRECTOR'S contribution to the BANK and the experience and knowledge of the
DIRECTOR, desires to modify and amend the rewards the DIRECTOR receives under
the Plan for his continued valuable service and counsel.


NOW THEREFORE, in consideration of services performed in the past and to be
performed in the future as well as of the mutual promises and covenants herein
contained, the parties agree that the Plan is hereby amended and restated in its
entirety as follows:


ARTICLE I


CONDITIONS


1.1           The DIRECTOR agrees to continue to devote such time and attention
to the business and affairs of the BANK as shall be required, and to use his
best efforts to furnish faithful and satisfactory service to the Board during
his tenure.


1.2           The payment of benefits is conditioned upon the DIRECTOR not
acting in any similar capacity for any business enterprise which competes to a
substantial degree with the BANK, nor engaging in any activity involving
substantial competition with the BANK, without written consent from the Board of
Directors. This provision shall be limited to that time while the DIRECTOR
continues to serve on the Board of Directors of the Bank (the "BOARD").





--------------------------------------------------------------------------------




ARTICLE II


BENEFITS


2.1           Effective Date. The benefits provided to the DIRECTOR hereunder
shall be fully vested as of the date of this Agreement and shall be payable as
provided hereinafter.


2.2           Death Before Retirement. If the DIRECTOR dies while actively
serving on the Board prior to the commencement of his retirement benefits
payable hereunder, the BANK shall pay to such beneficiary(ies) as the DIRECTOR
shall designate in writing the sum of $25,000 per year for ten years. Said
payments shall be paid in annual installments commencing when the DIRECTOR would
have reached sixty-five (65) years of age. If the DIRECTOR fails to properly
designate a beneficiary, the payments shall be made to the DIRECTOR'S surviving
spouse or if the spouse is deceased, to the personal representative of the
DIRECTOR'S estate.


2.3           Retirement Benefits. At the later to occur of DIRECTOR ceasing to
serve as a DIRECTOR of the BANK or the DIRECTOR attaining the age sixty-five,
the BANK shall pay the DIRECTOR $25,000 per year for ten years. Such benefit
payments shall be made in annual installments beginning not later than the
fifteenth (15t11) day of the month following the fulfillment of the requirements
in this Section 2.3.


Notwithstanding the above, in the event their is a Fundamental Change as defend
in Section 7.2 hereof, of the BANK or its parent company, the DIRECTOR shall
have the right, upon sixty (60) days written notice to BANK, to require the BANK
to assign all insurance policies applicable to the DIRECTOR in lieu of receipt
of payments by the BANK under this Agreement, or, at the sole discretion of
DIRECTOR, require the BANK to commence payment of the $25,000 per annum for ten
(10) years provided for under Section 2.3 hereof


ARTICLE III


OTHER TERMINATIONS OF SERVICE


3.1           If the DIRECTOR'S service on the Board is terminated due to
disability, such termination of service shall be treated as any other
termination of service. There shall be no acceleration of benefits and the
DIRECTOR shall only be entitled to the benefit he would have otherwise been due
under this Agreement.


3.2           If the services of the DIRECTOR is terminated, as a result of any
violation of criminal laws relating to banking, this Agreement shall terminate
upon the date of such termination of service and no benefits or payments of any
kind shall be made hereunder.


 


2



--------------------------------------------------------------------------------




ARTICLE IV


FIDUCIARY


4.1           The BANK is hereby designated the Named Fiduciary of the Plan and
for purposes of the claims procedure under this Agreement. The BANK shall have
authority to control and manage the operation and administration of this
Agreement, and it shall be responsible for establishing and carrying any funding
policy or methods consistent with this Agreement.


4.2           The BANK shall have the right to change the Named Fiduciary of the
Plan created under this Agreement. The BANK shall give the DIRECTOR written
notice of a change of the Named Fiduciary, or any change in the address or
telephone number of the Named Fiduciary.


ARTICLE V


CLAIMS PROCEDURE


5.1           Benefits shall be paid in accordance with the provisions of this
Agreement. Except in the death, the DIRECTOR or a designated recipient or any
other person claiming through the DIRECTOR shall make a written request for
benefits under this Agreement. This written claim shall be mailed or delivered
to the Named Fiduciary. Such claim shall be reviewed by the Named Fiduciary. In
the event of DIRECTOR'S death, while receiving payments hereunder, benefits
shall continue to be timely paid to the DIRECTOR'S designated beneficiary, or if
none has been named, to his estate.


5.2           The BANK shall only deny benefits in the event DIRECTOR shall
violate the provisions of Section 1.2 or 3.2.


ARTICLE VI


NO CONTRACT OF EMPLOYMENT


This Agreement shall not be deemed to constitute a contract of employment
between the parties hereto, nor shall any provisions hereof restrict the removal
of the DIRECTOR, or restrict the right of the DIRECTOR to terminate his service.


ARTICLE VII


REORGANIZATION OR FUNDAMENTAL CHANGE


7.1           The BANK shall not merge or consolidate into or with another bank,
or reorganize, or sell substantially all of its assets to another bank, firm or
person unless and until such succeeding or continuing bank, firm, or person
agrees to assume and timely discharge the obligations of the BANK under this
Agreement.






3



--------------------------------------------------------------------------------


7.2           A Fundamental Change shall mean:


 
a.
individuals who, as of the date hereof constitute the Board of the BANK'S parent
company (the "COMPANY") or Board of the BANK (in either case hereinafter
referred to as the "INCUMBENT BOARD") cease for any reason to constitute at
least fifty percent (50%) of the Board of the Company or the BANK; provided,
however, that any individual becoming a director subsequent to the date hereof
whose nomination for election by Company or BANK's shareholders was approved by
a vote of at least a majority of the directors then comprising the INCUMBENT
BOARD shall be considered as though such individual were a member of the
INCUMBENT BOARD, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than one nominated by the Board;
       
b. 
the Company or the BANK shall enter into an agreement or agreements providing
for (a) the reorganization, merger, or the sale or consolidation of the
Company's or BANK's assets with or into another entity, (b) the exchange of all
or substantially all of the stock of the Company or the BANK for the stock of
another entity or for cash, (c) the liquidation or dissolution of the Company or
the BANK, or (d) the sale or the disposition of all or substantially all of the
assets of the Company or of the BANK. 

 
ARTICLE VIII


FUNDING


8.1           The BANK'S obligation under this Agreement shall be funded in a
manner to assure DIRECTOR'S benefits shall be paid when due.


8.2           Should the BANK determine to fund this Agreement, in whole or in
part, through the medium of life insurance, the BANK reserves the absolute
right, at its sole discretion, to terminate such life insurance, as well as any
other funding at any time, either in whole or in part. Except as provided in
Section 2.3 hereof, at no time shall the DIRECTOR be deemed to have any right,
title, or interest in or to any specified asset or assets of the BANK,
including, but not by way of restriction, any insurance contracts or the
proceeds therefrom. Except as provided in Section 2.3 hereof, any such life
insurance purchased by the BANK shall not in any way be considered to be
security for the performance of the obligations of this Agreement. It shall be,
and remain, a general, unpledged, unrestricted asset of the BANK.
 


4
 

--------------------------------------------------------------------------------


ARTICLE IX


INDEPENDENCE OF BENEFITS


The benefits payable under this Agreement shall be independent of, and in
addition to, any other benefits or compensation, whether by salary, or bonus or
otherwise payable under any other employment agreements that now exist or may
hereafter exist from time to time between the DIRECTOR and the BANK. This
Agreement does not involve a reduction in salary or the foregoing or deferring
of an increase in future salary by the DIRECTOR. Nor does the Agreement in any
way affect or reduce the existing and future compensation and other benefits of
the DIRECTOR.


ARTICLE X


ASSIGNABILITY, ALIENABILITY


Except in so far as prohibited by applicable law, no sale, transfer, alienation,
assignment, pledge, collateralization, or attachment of any benefits under this
Agreement shall be valid or recognized by the BANK. Neither the DIRECTOR, his
spouse, or designated beneficiary shall have any power to hypothecate, mortgage,
commute, modify or otherwise encumber in advance of any of the benefits payable
hereunder, nor shall any of said benefits be subject to seizure for the payment
of any debts, judgments, alimony, or separate maintenance, owed by the DIRECTOR
or his beneficiary, or be transferable by operation of law in the event of
bankruptcy, insolvency, or otherwise.


ARTICLE XI


ADMINISTRATIVE CLAUSE


Any payment required to be made pursuant to this Agreement to a person who is
under a legal disability at the time such payment is due may be made by the BANK
to or for the benefit of such person in such of the following ways as the BANK
shall determine: (a) directly to the person entitled to the payment; (b) to the
legal representative of such person; (c) to some near relative of such person to
be used for the latter's benefit; (d) directly in payment of expenses of
support, maintenance or education of such person. Any such payment by the BANK
shall, to the extent thereof be a complete discharge of any liability under this
Agreement with respect to such payment. The BANK shall not be required to see to
the application by any third party of any payments made pursuant to this
paragraph.


ARTICLE XII


MARITAL, DEDUCTION PROVISION


If the DIRECTOR designates his spouse to receive payments to be made after his
death, she shall have the right to direct the BANK as to the distribution of the
sums, if any,
 
5



--------------------------------------------------------------------------------


 
payable after her death. The DIRECTOR'S spouse has the right to direct any such
payments which may be payable after her death be paid to such person(s) or to
her own estate as she appoints and directs by a written direction fled with the
BANK during her lifetime or by her last will and testament specifically
referring to this power of appointment and to the extent the DIRECTOR'S spouse
does not effectively exercise the power of appointment, such sums shall upon her
death be distributed to her estate.


ARTICLE XIII


PAYMENTS UNSECURED


The DIRECTOR, his beneficiary and any other person or persons having or claiming
a right to payments hereunder or to any interest in this Agreement shall rely
solely on the unsecured promises of the BANK set forth herein, and nothing in
this Agreement shall be construed to give the DIRECTOR, his beneficiary or any
other persons any right, title, interest or claim in or to any specific asset,
fund, reserve, account or property of any kind whatsoever owned by the BANK or
in which it may have any right, title or interest now or in the future, but
DIRECTOR, his beneficiary or any other person or persons having any right to
payments hereunder shall have the right to enforce his claim against the BANK in
the same manner as any unsecured creditor.


ARTICLE XIV


AMENDMENT


During the lifetime of the DIRECTOR, this Agreement may be amended or revoked at
any time, in whole or in part, by mutual agreement of the Parties.


ARTICLE XV


NOTICES


Any notice, consent or demand required or permitted to be given under the
provisions of this Agreement shall be in writing, and shall be signed by the
party giving or making the same. If such notice, consent or demand is mailed to
a party hereto, it shall be sent by United States certified mail, postage
prepaid, addressed to such party's last known address as shown on the records of
the BANK. The date of such mailing shall be deemed the date of notice, consent
or demand.


ARTICLE XVI


LAW GOVERNING


This Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania. This Agreement shall be binding upon the designated recipients,
beneficiaries, heirs,
 


6



--------------------------------------------------------------------------------


 
executors and administrators of the DIRECTOR and upon the successors and assigns
of the BANK.


ARTICLE XVII


PRIOR AGREEMENTS


This Agreement shall amend and restate in its entirety that certain agreement
between the BANK and the DIRECTOR dated August 4, 1992.


ARTICLE XVIII


MISCELLANEOUS


18.1           No modification of this Agreement shall be binding or enforceable
in any court unless in writing and signed by the parties.


18.2           If any provision of this Agreement shall be or shall become
illegal or unenforceable in whole or in part, for any reason whatsoever, the
remaining provisions shall nevertheless be deemed valid, binding, and
subsisting.


18.3           The waiver by either party of a breach or violation of any
provision of this Agreement shall not operate as or be construed to be a waiver
of any subsequent breach or violation thereof.


18.4           In the event any dispute shall arise between the BANK or its
successor and the DIRECTOR as to the terms or interpretations of this Agreement,
whether instituted by formal legal proceedings or otherwise, including any
action taken by the DIRECTOR to enforce the terms of this Agreement or in
defending against any action taken by the BANK or its successor, the BANK shall
reimburse DIRECTOR for all costs and expenses, including reasonable attorneys'
fees and costs, arising from such dispute, proceedings, or actions,
notwithstanding the ultimate outcome thereof. Such reimbursement shall be paid
within ten (10) days of DIRECTOR furnishing to the BANK written evidence, which
may be in the form, among other things, of a canceled check or receipt, of any
costs or expenses incurred by DIRECTOR. Any such request for reimbursement by
DIRECTOR shall be made no more frequently than at thirty (30) day intervals.
 



   
FIRST REPUBLIC BANK
         
By: /s/ Robert Davis
Asst. Secretary
 
President
          /s/ Neil I. Rodin 
Witness
 
DIRECTOR





7





--------------------------------------------------------------------------------


 
 
AMENDED AND RESTATED
 
SUPPLEMENTAL RETIREMENT PLAN AGREEMENT


 
THIS AGREEMENT is entered into this         day of May      , 2001 by FIRST
REPUBLIC BANK, having its principal offices at 1608 Walnut Street, Suite 1000,
Philadelphia, Pennsylvania 19103 (the "BANK") and WILLIAM W. BATOFF, (the
"DIRECTOR").
 
RECITALS


 
WHEREAS, DIRECTOR and BANK entered into a Supplemental Retirement Plan Agreement
dated August 4, 1992 (the "PLAN") and the parties hereto desire to amend and
restate the PLAN as provided herein; and
 
WHEREAS, the DIRECTOR has been on the Board of Directors of the BANK since 1988,
and;
 
WHEREAS, its Board of Directors, recognizing the past services of the DIRECTOR,
the DIRECTOR'S contribution to the BANK and the experience and knowledge of the
DIRECTOR, desires to modify and amend the rewards the DIRECTOR receives under
the Plan for his continued valuable service and counsel.
 
NOW THEREFORE, in consideration of services performed in the past and to be
performed in the future as well as of the mutual promises and covenants herein
contained, the parties agree that the Plan is hereby amended and restated in its
entirety as follows:
 
ARTICLE I
 
CONDITIONS
 
1.1           The DIRECTOR agrees to continue to devote such time and attention
to the business and affairs of the BANK as shall be required, and to use his
best efforts to furnish faithful and satisfactory service to the Board during
his tenure.
 
1.2           The payment of benefits is conditioned upon the DIRECTOR not
acting in any similar capacity for any business enterprise which competes to a
substantial degree with the BANK, nor engaging in any activity involving
substantial competition with the BANK, without written consent from the Board of
Directors. This provision shall be limited to that time while the DIRECTOR
continues to serve on the Board of Directors of the Bank (the "BOARD").
 

--------------------------------------------------------------------------------


ARTICLE II
 
BENEFITS
 
2.1           Effective Date. The benefits provided to the DIRECTOR hereunder
shall be fully vested as of the date of this Agreement and shall be payable as
provided hereinafter.
 
2.2           Death Before Retirement. If the DIRECTOR dies while actively
serving on the Board prior to the commencement of his retirement benefits
payable hereunder, the BANK shall pay to such beneficiary(ies) as the DIRECTOR
shall designate in writing the sum of $25,000 per year for ten years. Said
payments shall be paid in annual installments commencing when the DIRECTOR would
have reached sixty-five (65) years of age. If the DIRECTOR fails to properly
designate a beneficiary, the payments shall be made to the DIRECTOR'S surviving
spouse or if the spouse is deceased, to the personal representative of the
DIRECTOR'S estate.
 
2.3           Retirement Benefits. At the later to' occur of DIRECTOR ceasing to
serve as a DIRECTOR of the BANK or the DIRECTOR attaining the age sixty-five,
the BANK shall pay the DIRECTOR $25,000 per year for ten years. Such benefit
payments shall be made in annual installments beginning not later than the
fifteenth (15th) day of the month following the fulfillment of the requirements
in this Section 2.3.
 
Notwithstanding the above, in the event their is a Fundamental Change as defined
in Section 7.2 hereof, of the BANK or its parent company, the DIRECTOR shall
have the right, upon sixty (60) days written notice to BANK, to require the BANK
to assign all insurance policies applicable to the DIRECTOR in lieu of receipt
of payments by the BANK under this Agreement, or, at the sole discretion of
DIRECTOR, require the BANK to commence payment of the $25,000 per annum for ten
(10) years provided for under Section 2.3 hereof.
 
ARTICLE III
 
OTHER TERMINATIONS OF SERVICE
 
3.1           If the DIRECTOR'S service on the Board is terminated due to
disability, such termination of service shall be treated as any other
termination of service. There shall be no acceleration of benefits and the
DIRECTOR shall only be entitled to the benefit he would have otherwise been due
under this Agreement.
 
3.2           If the services of the DIRECTOR is terminated, as a result of any
violation of criminal laws relating to banking, this Agreement shall terminate
upon the date of such termination of service and no benefits or payments of any
kind shall be made hereunder.
 
2



--------------------------------------------------------------------------------


 
ARTICLE IV
 
FIDUCIARY
 
4.1           The BANK is hereby designated the Named Fiduciary of the Plan and
for purposes of the claims procedure under this Agreement. The BANK shall have
authority to control and manage the operation and administration of this
Agreement, and it shall be responsible for establishing and carrying any funding
policy or methods consistent with this Agreement.
 
4.2           The BANK shall have the right to change the Named Fiduciary of the
Plan created under this Agreement. The BANK shall give the DIRECTOR written
notice of a change of the Named Fiduciary, or any change in the address or
telephone number of the Named Fiduciary.
 
ARTICLE V
 
CLAIMS PROCEDURE
 
5.1           Benefits shall be paid in accordance with the provisions of this
Agreement. Except in the death, the DIRECTOR or a designated recipient or any
other person claiming through the DIRECTOR shall make a written request for
benefits under this Agreement. This written claim shall be mailed or delivered
to the Named Fiduciary. Such claim shall be reviewed by the Named Fiduciary. In
the event of DIRECTOR'S death, while receiving payments hereunder, benefits
shall continue to be timely paid to the DIRECTOR'S designated beneficiary, or if
none has been named, to his estate.
 
5.2           The BANK shall only deny benefits in the event DIRECTOR shall
violate the provisions of Section 1.2 or 3.2.
 
ARTICLE VI
 
NO CONTRACT OF EMPLOYMENT
 
This Agreement shall not be deemed to constitute a contract of employment
between the parties hereto, nor shall any provisions hereof restrict the removal
of the DIRECTOR, or restrict the right of the DIRECTOR to terminate his service.
 
ARTICLE VII
 
REORGANIZATION OR FUNDAMENTAL CHANGE
 
7.1           The BANK shall not merge or consolidate into or with another bank,
or reorganize, or sell substantially all of its assets to another bank, firm or
person unless and until such succeeding or continuing bank, firm, or person
agrees to assume and timely discharge the obligations of the BANK under this
Agreement.
 
 
3



--------------------------------------------------------------------------------


 
7.2           A Fundamental Change shall mean:
 
a.
individuals who, as of the date hereof constitute the Board of the BANK'S parent
company (the "COMPANY") or Board of the BANK (in either case hereinafter
referred to as the "INCUMBENT BOARD") cease for any reason to constitute at
least fifty percent (50%) of the Board of the Company or the BANK; provided,
however, that any individual becoming a director subsequent to the date hereof
whose nomination for election by Company or BANK's shareholders was approved by
a vote of at least a majority of the directors then comprising the INCUMBENT
BOARD shall be considered as though such individual were a member of the
INCUMBENT BOARD, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than one nominated by the Board;
   
b.
 
the. Company or the BANK shall enter into an agreement or agreements providing
for (a) the reorganization, merger, or the sale or consolidation of the
Company's or BANK's assets with or into another entity, (b) the exchange of all
or substantially all of the stock of the Company or the BANK for the stock of
another entity or for cash, (c) the liquidation or dissolution of the Company or
the BANK, or (d) the sale or the disposition of all or substantially all of the
assets of the Company or of the BANK. 

 
ARTICLE VIII
 
FUNDING
 
8.1           The BANK'S obligation under this Agreement, shall be funded in a
manner to assure DIRECTOR'S benefits shall be paid when due.
 
8.2           Should the BANK determine to fund this Agreement, in whole or in
part, through the medium of life insurance, the BANK reserves the absolute
right, at its sole discretion, to terminate such life insurance, as well as any
other funding at any time, either in whole or in part. Except as provided in
Section 2.3 hereof, at no time shall the DIRECTOR be deemed to have any right,
title, or interest in or to any specified asset or assets of the BANK,
including, but not by way of restriction, any insurance contracts or the
proceeds therefrom. Except as provided in Section 2.3 hereof, any such life
insurance purchased by the BANK shall not in any way be considered to be
security for the performance of the obligations of this Agreement. It shall be,
and remain, a general, unpledged, unrestricted asset of the BANK.
 
4
 

--------------------------------------------------------------------------------


ARTICLE IX
 
INDEPENDENCE OF BENEFITS


The benefits payable under this Agreement shall be independent of, and in
addition to, any other benefits or compensation, whether by salary, or bonus or
otherwise payable under any other employment agreements that now exist or may
hereafter exist from time to time between the DIRECTOR and the BANK. This
Agreement does not involve a reduction in salary or the foregoing or deferring
of an increase in future salary by the DIRECTOR. Nor does the Agreement in any
way affect or reduce the existing and future compensation and other benefits of
the DIRECTOR.


ARTICLE X
 
ASSIGNABILITY, ALIENABILITY


Except in so far as prohibited by applicable law, no sale, transfer, alienation,
assignment, pledge, collateralization, or attachment of any benefits under this
Agreement shall be valid or recognized by the BANK. Neither the DIRECTOR, his
spouse, or designated beneficiary shall have any power to hypothecate, mortgage,
commute, modify or otherwise encumber in advance of any of the benefits payable
hereunder, nor shall any of said benefits be subject to seizure for the payment
of any debts, judgments, alimony, or separate maintenance, owed by the DIRECTOR
or his beneficiary, or be transferable by operation of law in the event of
bankruptcy, .insolvency, or otherwise.


ARTICLE XI
 
ADMINISTRATIVE CLAUSE


Any payment required to be made pursuant to this Agreement to a person who is
under a legal disability at the time such payment is due may be made by the BANK
to or for the benefit of such person in such of the following ways as the BANK
shall determine: (a) directly to the person entitled to the payment; (b) to the
legal representative of such person; (c) to some near relative of such person to
be used for the latter's benefit; (d) directly in payment of expenses of
support, maintenance or education of such person. Any such payment by the BANK
shall, to the extent thereof be a complete discharge of any liability under this
Agreement with respect to such payment. The BANK shall not be required to see to
the application by any third party of any payments made pursuant to this
paragraph.


ARTICLE XII
 
MARITAL, DEDUCTION PROVISION


If the DIRECTOR designates his spouse to receive payments to be made after his
death, she shall have the right to direct the BANK as to the distribution of the
sums, if any,


5



--------------------------------------------------------------------------------


 
payable after her death. The DIRECTOR'S spouse has the right to direct any such
payments which may be payable after her death be paid to such person(s) or to
her own estate as she appoints and directs by a written direction fled with the
BANK during her lifetime or by her last will and testament specifically
referring to this power of appointment and to the extent the DIRECTOR'S spouse
does not effectively exercise the power of appointment, such sums shall upon her
death be distributed to her estate.


ARTICLE XIII
 
PAYMENTS UNSECURED


The DIRECTOR, his beneficiary and any other person or persons having or claiming
a right to payments hereunder or to any interest in this Agreement shall rely
solely on the unsecured promises of the BANK set forth herein, and nothing in
this Agreement shall be construed to give the DIRECTOR, his beneficiary or any
other persons any right, title, interest or claim in or to any specific asset,
fund, reserve, account or property of any kind whatsoever owned by the BANK or
in which it may have any right, title or interest now or in the future, but
DIRECTOR, his beneficiary or any other person or persons having any right to
payments hereunder shall have the right to enforce his claim against the BANK in
the same manner as any unsecured creditor.


ARTICLE XIV
 
AMENDMENT


During the lifetime of the DIRECTOR, this Agreement may be amended or revoked at
any time, in whole or in part, by mutual agreement of the Parties.


ARTICLE XV
 
NOTICES


Any notice, consent or demand required or permitted to be given under the
provisions of this Agreement shall be in writing, and shall be signed by the
party giving or making the same. If such notice, consent or demand is mailed to
a party hereto, it shall be sent by United States certified mail, postage
prepaid, addressed to such party's last known address as shown on the records of
the BANK. The date of such mailing shall be deemed the date of notice, consent
or demand.


ARTICLE XVI
 
LAW GOVERNING


This Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania. This Agreement shall be binding upon the designated recipients,
beneficiaries, heirs,






6
 

--------------------------------------------------------------------------------


executors and administrators of the DIRECTOR and upon the successors and assigns
of the BANK.


ARTICLE XVII
 
PRIOR AGREEMENTS


This Agreement shall amend and restate in its entirety that certain agreement
between the BANK and the DIRECTOR dated August 4, 1992.


ARTICLE XVIII
 
MISCELLANEOUS


18.1           No modification of this Agreement shall be binding or enforceable
in any court unless in writing and signed by the parties.


18.2           If any provision of this Agreement shall be or shall become
illegal or unenforceable in whole or in .part, for any reason whatsoever, the
remaining provisions shall nevertheless be deemed valid, binding, and
subsisting.


18.3           The waiver by either party of a breach or violation of any
provision of this Agreement shall not operate as or be construed to be a waiver
of any subsequent breach or violation thereof.


18.4           In the event any dispute shall arise between the BANK or its
successor and the DIRECTOR as to the terms or interpretations of this Agreement,
whether instituted by formal legal proceedings or otherwise, including any
action taken by the DIRECTOR to enforce the terms of this Agreement or in
defending against any action taken by the BANK or its successor, the BANK shall
reimburse DIRECTOR for all costs and expenses, including reasonable attorneys'
fees and costs, arising from such dispute, proceedings, or actions,
notwithstanding the ultimate outcome thereof. Such reimbursement shall be paid
within ten (10) days of DIRECTOR furnishing to the BANK written evidence, which
may be in the form, among other things, of a canceled check or receipt, of any
costs or expenses incurred by DIRECTOR. Any such request for reimbursement by
DIRECTOR shall be made no more frequently than at thirty (30) day intervals.





   
FIRST REPUBLIC BANK
         
By: /s/ Robert Davis
Asst. Secretary
 
President
     
/s/
 
/s/ William W. Batoff
Witness
 
DIRECTOR

 
 

--------------------------------------------------------------------------------


Addendum to Amended and Restated Supplemental Retirement Plan Agreement For
William W. Batoff, dated May, 2001




Notwithstanding anything to the contrary in the amended and restated
supplemental retirement plan agreement for William W. Batoff, dated May, 2001,
the benefits distribution schedule will be as follows. Effective January 1, 2007
Mr. Batoff will be entitled to a distribution of 6 years of benefits at $25,000
per year, to total $150,000. Such payment will be made upon request of Mr.
Batoff, which request may be made no earlier than that date.


Republic First Bank


/s/ Robert Davis
By: President




Dated: August 9, 2006


/s/ William W. Batoff
William W. Batoff



--------------------------------------------------------------------------------






AMENDED AND RESTATED
SUPPLEMENTAL RETIREMENT PLAN AGREEMENT


THIS AGREEMENT is entered into this 22nd day of May, 2001 by FIRST REPUBLIC
BANK, having its principal offices at 1608 Walnut Street, Suite 1000,
Philadelphia, Pennsylvania 19103 (the "BANK") and HARRIS D. MADONNA, (the
"DIRECTOR").


RECITALS


WHEREAS, DIRECTOR and BANK entered into a Supplemental Retirement Plan Agreement
dated August 4, 1992 (the "PLAN") and the parties hereto desire to amend and
restate the PLAN as provided herein; and


WHEREAS, the DIRECTOR has been on the Board of Directors of the BANK since 1988,
and;


WHEREAS, its Board of Directors, recognizing the past services of the DIRECTOR,
the DIRECTOR'S contribution to the BANK and the experience and knowledge of the
DIRECTOR, desires to modify and amend the rewards the DIRECTOR receives under
the Plan for his continued valuable service and counsel.


NOW THEREFORE, in consideration of services performed in the past and to be
performed in the future as well as of the mutual promises and covenants herein
contained, the parties agree that the Plan is hereby amended and restated in its
entirety as follows:


ARTICLE I
 
CONDITIONS


1.1           The DIRECTOR agrees to continue to devote such time and attention
to the business and affairs of the BANK as shall be required, and to use his
best efforts to furnish faithful and satisfactory service to the Board during
his tenure.


1.2           The payment of benefits is conditioned upon the DIRECTOR not
acting in any similar capacity for any business enterprise which competes to a
substantial degree with the BANK, nor engaging in any activity involving
substantial competition with the BANK, without written consent from the Board of
Directors. This provision shall be limited to that time while the DIRECTOR
continues to serve on the Board of Directors of the Bank (the "BOARD").



--------------------------------------------------------------------------------




ARTICLE II
 
BENEFITS


2.1           Effective Date. The benefits provided to the DIRECTOR hereunder
shall be fully vested as of the date of this Agreement and shall be payable as
provided hereinafter.


2.2           Death Before Retirement. If the DIRECTOR dies while actively
serving on the Board prior to the commencement of his retirement benefits
payable hereunder, the BANK shall pay to such beneficiary(ies) as the DIRECTOR
shall designate in writing the sum of $25,000 per year for ten years. Said
payments shall be paid in annual installments commencing when the DIRECTOR would
have reached sixty-five (65) years of age. If the DIRECTOR fails to properly
designate a beneficiary, the payments shall be made to the DIRECTOR'S surviving
spouse or if the spouse is deceased, to the personal representative of the
DIRECTOR'S estate.


2.3           Retirement Benefits, At the later to occur of DIRECTOR ceasing to
serve as a DIRECTOR of the BANK or the DIRECTOR attaining the age sixty-five,
the BANK shall pay the DIRECTOR $25,000 per year for ten years. Such benefit
payments shall be made in annual installments beginning not later than the
fifteenth (15`) day of the month following the fulfillment of the requirements
in this Section 2.3.


Notwithstanding the above, in the event their is a Fundamental Change as defined
in Section 7.2 hereof, of the BANK or its parent company, the DIRECTOR shall
have the right, upon sixty (60) days written notice to BANK, to require the BANK
to assign all insurance policies applicable to the DIRECTOR in lieu of receipt
of payments by the BANK under this Agreement, or, at the sole discretion of
DIRECTOR, require the BANK to commence payment of the $25,000 per annum for ten
(10) years provided for under Section 2.3 hereof


ARTICLE III
 
OTHER TERMINATIONS OF SERVICE


3.1           If the DIRECTOR'S service on the Board is terminated due to
disability, such termination of service shall be treated as any other
termination of service. There shall be no acceleration of benefits and the
DIRECTOR shall only be entitled to the benefit he would have otherwise been due
under this Agreement.


3.2           If the services of the DIRECTOR is terminated, as a result of any
violation of criminal laws relating to banking, this Agreement shall terminate
upon the date of such termination of service and no benefits or payments of any
kind shall be made hereunder.






2



--------------------------------------------------------------------------------


ARTICLE IV
 
FIDUCIARY


4.1           The BANK is hereby designated the Named Fiduciary of the Plan and
for purposes of the claims procedure under this Agreement. The BANK shall have
authority to control and manage the operation and administration of this
Agreement, and it shall be responsible for establishing and carrying any funding
policy or methods consistent with this Agreement.


4.2           The BANK shall have the right to change the Named Fiduciary of the
Plan created under this Agreement. The BANK shall give the DIRECTOR written
notice of a change of the Named Fiduciary, or any change in the address or
telephone number of the Named Fiduciary.


ARTICLE V
 
CLAIMS PROCEDURE


5.1           Benefits shall be paid in accordance with the provisions of this
Agreement. Except in the death, the DIRECTOR or a designated recipient or any
other person claiming through the DIRECTOR shall make a written request for
benefits under this Agreement. This written claim shall be mailed or delivered
to the Named Fiduciary. Such claim shall be reviewed by the Named Fiduciary. In
the event of DIRECTOR'S death, while receiving payments hereunder, benefits
shall continue to be timely paid to the DIRECTOR'S designated beneficiary, or if
none has been named, to his estate.


5.2           The BANK shall only deny benefits in the event DIRECTOR shall
violate the provisions of Section 1.2 or 3.2.


ARTICLE VI
 
NO CONTRACT OF EMPLOYMENT


This Agreement shall not be deemed to constitute a contract of employment
between the parties hereto, nor shall any provisions hereof restrict the removal
of the DIRECTOR, or restrict the right of the DIRECTOR to terminate his service.


ARTICLE VII
 
REORGANIZATION OR FUNDAMENTAL CHANGE


7.1           The BANK shall not merge or consolidate into or with another bank,
or reorganize, or sell substantially all of its assets to another bank, firm or
person unless and until such succeeding or continuing bank, firm, or person
agrees to assume and timely discharge the obligations of the BANK under this
Agreement.






3



--------------------------------------------------------------------------------


7.2           A Fundamental Change shall mean:


a.
individuals who, as of the date hereof constitute the Board of the BANK'S parent
company (the "COMPANY") or Board of the BANK (in either case hereinafter
referred to as the "INCUMBENT BOARD") cease for any reason to constitute at
least fifty percent (50%) of the Board of the Company or the BANK; provided,
however that any individual becoming a director subsequent to the date hereof
whose nomination for election by Company or BANK's shareholders was approved by
a vote of at least a majority of the directors then comprising the INCUMBENT
BOARD shall be considered as though such individual were a member of the
INCUMBENT BOARD, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than one nominated by the Board;

 
b.
the Company or the BANK shall enter into an agreement or agreements providing
for (a) the reorganization, merger, or the sale or consolidation of the
Company's or BANK's assets with or into another entity, (b) the exchange of all
or substantially all of the stock of the Company or the BANK for the stock of
another entity or for cash, (c) the liquidation or dissolution of the Company or
the BANK, or (d) the sale or the disposition of all or substantially all of the
assets of the Company or of the BANK.

 
ARTICLE VIII
 
FUNDING


8.1           The BANK'S obligation under this Agreement shall be funded in a
manner to assure DIRECTOR'S benefits shall be paid when due.


8.2           Should the BANK determine to fund this Agreement, in whole or in
part, through the medium of life insurance, the BANK reserves the absolute
right, at its sole discretion, to terminate such life insurance, as well as any
other funding at any time, either in whole or in part. Except as provided in
Section 2.3 hereof, at no time shall the DIRECTOR be deemed to have any right,
title, or interest in or to any specified asset or assets of the BANK,
including, but not by way of restriction, any insurance contracts or the
proceeds therefrom. Except as provided in Section 2.3 hereof, any such life
insurance purchased by the BANK shall not in any way be considered to be
security for the performance of the obligations of this Agreement. It shall be,
and remain, a general, unpledged, unrestricted asset of the BANK.


4



--------------------------------------------------------------------------------


ARTICLE IX
 
INDEPENDENCE OF BENEFITS


The benefits payable under this Agreement shall be independent of, and in
addition to, any other benefits or compensation, whether by salary, or bonus or
otherwise payable under any other employment agreements that now exist or may
hereafter exist from time to time between the DIRECTOR and the BANK. This
Agreement does not involve a reduction in salary or the foregoing or deferring
of an increase in future salary by the DIRECTOR. Nor does the Agreement in any
way affect or reduce the existing and future compensation and other benefits of
the DIRECTOR.


ARTICLE X
 
ASSIGNABILITY, ALIENABILITY


Except in so far as prohibited by applicable law, no sale, transfer, alienation,
assignment, pledge, collateralization, or attachment of any benefits under this
Agreement shall be valid or recognized by the BANK. Neither the DIRECTOR, his
spouse, or designated beneficiary shall have any power to hypothecate, mortgage,
commute, modify or otherwise encumber in advance of any of the benefits payable
hereunder, nor shall any of said benefits be subject to seizure for the payment
of any debts, judgments, alimony, or separate maintenance, owed by the DIRECTOR
or his beneficiary, or be transferable by operation of law in the event of
bankruptcy, insolvency, or otherwise.


ARTICLE XI
 
ADMINISTRATIVE CLAUSE


Any payment required to be made pursuant to this Agreement to a person who is
under a legal disability at the time such payment is due may be made by the BANK
to or for the benefit of such person in such of the following ways as the BANK
shall determine: (a) directly to the person entitled to the payment; (b) to the
legal representative of such person; (c) to some near relative of such person to
be used for the latter's benefit; (d) directly in payment of expenses of
support, maintenance or education of such person. Any such payment by the BANK
shall, to the extent thereof be a complete discharge of any liability under this
Agreement with respect to such payment. The BANK shall not be required to see to
the application by any third party of any payments made pursuant to this
paragraph.


ARTICLE XII
 
MARITAL DEDUCTION PROVISION


If the DIRECTOR designates his spouse to receive payments to be made after his
death, she shall have the right to direct the BANK as to the distribution of the
sums, if any,






5
 

--------------------------------------------------------------------------------


payable after her death. The DIRECTOR'S spouse has the right to direct any such
payments which may be payable after her death be paid to such person(s) or to
her own estate as she appoints and directs by a written direction fled with the
BANK during her lifetime or by her last will and testament specifically
referring to this power of appointment and to the extent the DIRECTOR'S spouse
does not effectively exercise the power of appointment, such sums shall upon her
death be distributed to her estate.


ARTICLE XIII
 
PAYMENTS UNSECURED


The DIRECTOR, his beneficiary and any other person or persons having or claiming
a right to payments hereunder or to any interest in this Agreement shall rely
solely on the unsecured promises of the BANK set forth herein, and nothing in
this Agreement shall be construed to give the DIRECTOR, his beneficiary or any
other persons any right, title, interest or claim in or to any specific asset,
fund, reserve, account or property of any kind whatsoever owned by the BANK or
in which it may have any right, title or interest now or in the future, but
DIRECTOR, his beneficiary or any other person or persons having any right to
payments hereunder shall have the right to enforce his claim against the BANK in
the same manner as any unsecured creditor.


ARTICLE XIV
 
AMENDMENT


During the lifetime of the DIRECTOR, this Agreement may be amended or revoked at
any time, in whole or in part, by mutual agreement of the Parties.


ARTICLE XV
 
NOTICES


Any notice, consent or demand required or permitted to be given under the
provisions of this Agreement shall be in writing, and shall be signed by the
party giving or making the same. If such notice, consent or demand is mailed to
a party hereto, it shall be sent by United States certified mail, postage
prepaid, addressed to such party's last known address as shown on the records of
the BANK. The date of such mailing shall be deemed the date of notice, consent
or demand.


ARTICLE XVI
 
LAW GOVERNING


This Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania. This Agreement shall be binding upon the designated recipients,
beneficiaries, heirs,

 
6
 

--------------------------------------------------------------------------------


executors and administrators of the DIRECTOR and upon the successors and assigns
of the BANK.


ARTICLE XVII
 
PRIOR AGREEMENTS


This Agreement shall amend and restate in its entirety that certain agreement
between the BANK and the DIRECTOR dated August 4, 1992.


ARTICLE XVIII
 
MISCELLANEOUS


18.1           No modification of this Agreement shall be binding or enforceable
in any court unless in writing and signed by the parties.


18.2           If any provision of this Agreement shall be or shall become
illegal or unenforceable in whole or in part, for any reason whatsoever, the
remaining provisions shall nevertheless be deemed valid, binding, and
subsisting.


18.3           The waiver by either party of a breach or violation of any
provision of this Agreement shall not operate as or be construed to be a waiver
of any subsequent breach or violation thereof.


18.4           In the event any dispute shall arise between the BANK or its
successor and the DIRECTOR as to the terms or interpretations of this Agreement,
whether instituted by formal legal proceedings or otherwise, including any
action taken by the DIRECTOR to enforce the terms of this Agreement or in
defending against any action taken by the BANK or its successor, the BANK shall
reimburse DIRECTOR for all costs and expenses, including reasonable attorneys'
fees and costs, arising from such dispute, proceedings, or actions,
notwithstanding the ultimate outcome thereof. Such reimbursement shall be paid
within ten (10) days of DIRECTOR furnishing to the BANK written evidence, which
may be in the form, among other things, of a canceled check or receipt, of any
costs or expenses incurred by DIRECTOR. Any such request for reimbursement by
DIRECTOR shall be made no more frequently than at thirty (30) day intervals.



   
FIRST REPUBLIC BANK
         
By: /s/ Robert Davis
Asst. Secretary
 
President
         
/s/ Harris D. Madonna
Witness
 
DIRECTOR



7
 

--------------------------------------------------------------------------------




 
AMENDED AND RESTATED
SUPPLEMENTAL RETIREMENT PLAN AGREEMENT


THIS AGREEMENT is entered into this ___ day of May    , 2001 by FIRST REPUBLIC
BANK, having its principal offices at 1608 Walnut Street, Suite 1000,
Philadelphia, Pennsylvania 19103 (the "BANK") and HARRIS WILDSTEIN, (the
"DIRECTOR").


RECITALS


WHEREAS, DIRECTOR and BANK entered into a Supplemental Retirement Plan Agreement
dated August 4, 1992 (the "PLAN") and the parties hereto desire to amend and
restate the PLAN as provided herein; and


WHEREAS, the DIRECTOR has been on the Board of Directors of the BANK since 1988,
and;


WHEREAS, its Board of Directors, recognizing the past services of the DIRECTOR,
the DIRECTOR'S contribution to the BANK and the experience and knowledge of the
DIRECTOR, desires to modify and amend the rewards the DIRECTOR receives under
the Plan for his continued valuable service and counsel.


NOW THEREFORE, in consideration of services performed in the past and to be
performed in the future as well as of the mutual promises and covenants herein
contained, the parties agree that the Plan is hereby amended and restated in its
entirety as follows:


ARTICLE I
 
CONDITIONS


1.1           The DIRECTOR agrees to continue to devote such time and attention
to the business and affairs of the BANK as shall be required, and to use his
best efforts to furnish faithful and satisfactory service to the Board during
his tenure.


1.2           The payment of benefits is conditioned upon the DIRECTOR not
acting in any similar capacity for any business enterprise which competes to a
substantial degree with the BANK, nor engaging in any activity involving
substantial competition with the BANK, without written consent from the Board of
Directors. This provision shall be limited to that time while the DIRECTOR
continues to serve on the Board of Directors of the Bank (the "BOARD").



--------------------------------------------------------------------------------




ARTICLE II
 
BENEFITS


2.1           Effective Date. The benefits provided to the DIRECTOR hereunder
shall be fully vested as of the date of this Agreement and shall be payable as
provided hereinafter.


2.2           Death Before Retirement. If the DIRECTOR dies while actively
serving on the Board prior to the commencement of his retirement benefits
payable hereunder, the BANK shall pay to such beneficiary(ies) as the DIRECTOR
shall designate in writing the sum of $25,000 per year for ten years. Said
payments shall be paid in annual installments commencing when the DIRECTOR would
have reached sixty-five (65) years of age. If the DIRECTOR fails to properly
designate a beneficiary, the payments shall be made to the DIRECTOR'S surviving
spouse or if the spouse is deceased, to the personal representative of the
DIRECTOR'S estate.


2.3           Retirement Benefits. At the later to occur of DIRECTOR ceasing to
serve as a DIRECTOR of the BANK or the DIRECTOR attaining the age sixty-five,
the BANK shall pay the DIRECTOR $25,000 per year for ten years. Such benefit
payments shall be made in annual installments beginning not later than the
fifteenth (15th) day of the month following the fulfillment of the requirements
in this Section 2.3.


Notwithstanding the above, in the event their is a Fundamental Change as defined
in Section 7.2 hereof, of the BANK or its parent company, the DIRECTOR shall
have the right, upon sixty (60) days written notice to BANK, to require the BANK
to assign all insurance policies applicable to the DIRECTOR in lieu of receipt
of payments by the BANK under this Agreement, or, at the sole discretion of
DIRECTOR, require the BANK to commence payment of the $25,000 per annum for ten
(10) years provided for under Section 2.3 hereof


ARTICLE III
 
OTHER TERMINATIONS OF SERVICE


3.1           If the DIRECTOR'S service on the Board is terminated due to
disability, such termination of service shall be treated as any other
termination of service. There shall be no acceleration of benefits and the
DIRECTOR shall only be entitled to the benefit he would have otherwise been due
under this Agreement.


3.2           If the services of the DIRECTOR is terminated, as a result of any
violation of criminal laws relating to banking, this Agreement shall terminate
upon the date of such termination of service and no benefits or payments of any
kind shall be made hereunder.

 


2



--------------------------------------------------------------------------------


ARTICLE IV
 
FIDUCIARY


4.1           The BANK is hereby designated the Named Fiduciary of the Plan and
for purposes of the claims procedure under this Agreement. The BANK shall have
authority to control and manage the operation and administration of this
Agreement, and it shall be responsible for establishing and carrying any funding
policy or methods consistent with this Agreement.


4.2           The BANK shall have the right to change the Named Fiduciary of the
Plan created under this Agreement. The BANK shall give the DIRECTOR written
notice of a change of the Named Fiduciary, or any change in the address or
telephone number of the
Named Fiduciary.


ARTICLE V
 
CLAIMS PROCEDURE


5.1           Benefits shall be paid in accordance with the provisions of this
Agreement. Except in the death, the DIRECTOR or a designated recipient or any
other person claiming through the DIRECTOR shall make a written request for
benefits under this Agreement. This written claim shall be mailed or delivered
to the Named Fiduciary. Such claim shall be reviewed by the Named Fiduciary. In
the event of DIRECTOR'S death, while receiving payments hereunder, benefits
shall continue to be timely paid to the DIRECTOR'S designated beneficiary, or if
none has been named, to his estate.


5.2           The BANK shall only deny benefits in the event DIRECTOR shall
violate the
provisions of Section 1.2 or 3.2.


ARTICLE VI
 
NO CONTRACT OF EMPLOYMENT


This Agreement shall not be deemed to constitute a contract of employment
between the parties hereto, nor shall any provisions hereof restrict the removal
of the DIRECTOR, or restrict the right of the DIRECTOR to terminate his service.


ARTICLE VII
 
REORGANIZATION OR FUNDAMENTAL CHANGE


7.1           The BANK shall not merge or consolidate into or with another bank,
or reorganize, or sell substantially all of its assets to another bank, firm or
person unless and until such succeeding or continuing bank, firm, or person
agrees to assume and timely discharge the obligations of the BANK under this
Agreement.






3



--------------------------------------------------------------------------------


7.2           A Fundamental Change shall mean:


a.
individuals who, as of the date hereof constitute the Board of the BANK'S parent
company (the "COMPANY") or Board of the BANK (in either case hereinafter
referred to as the "INCUMBENT BOARD") cease for any reason to constitute at
least fifty percent (50%) of the Board of the Company or the BANK; provided,
however, that any individual becoming a director subsequent to the date hereof
whose nomination for election by Company or BANK's shareholders was approved by
a vote of at least a majority of the directors then comprising the INCUMBENT
BOARD shall be considered as though such individual were a member of the
INCUMBENT BOARD, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than one nominated by the Board;



b.
the Company or the BANK shall enter into an agreement or agreements providing
for (a) the reorganization, merger, or the sale or consolidation of the
Company's or BANK's assets with or into another entity, (b) the exchange of all
or substantially all of the stock of the Company or the BANK for the stock of
another entity or for cash, (c) the liquidation or dissolution of the Company or
the BANK, or (d) the sale or the disposition of all or substantially all of the
assets of the Company or of the BANK.



ARTICLE VIII
 
FUNDING


8.1           The BANK'S obligation under this Agreement shall be funded in a
manner to assure DIRECTOR'S benefits shall be paid when due.


8.2           Should the BANK determine to fund this Agreement, in whole or in
part, through the medium of life insurance, the BANK reserves the absolute
right, at its sole discretion, to terminate such life insurance, as well as any
other funding at any time, either in whole or in part. Except as provided in
Section 2.3 hereof, at no time shall the DIRECTOR be deemed to have any right,
title, or interest in or to any specified asset or assets of the BANK,
including, but not by way of restriction, any insurance contracts or the
proceeds therefrom. Except as provided in Section 2.3 hereof, any such life
insurance purchased by the BANK shall not in any way be considered to be
security for the performance of the obligations of this Agreement. It shall be,
and remain, a general, unpledged, unrestricted asset of the BANK.


 
4



--------------------------------------------------------------------------------


ARTICLE IX
 
INDEPENDENCE OF BENEFITS


The benefits payable under this Agreement shall be independent of, and in
addition to, any other benefits or compensation, whether by salary, or bonus or
otherwise payable under any other employment agreements that now exist or may
hereafter exist from time to time between the DIRECTOR and the BANK. This
Agreement does not involve a reduction in salary or the foregoing or deferring
of an increase in future salary by the DIRECTOR. Nor does the Agreement in any
way affect or reduce the existing and future compensation and other benefits of
the DIRECTOR.


ARTICLE X
 
ASSIGNABILITY, ALIENABILITY


Except in so far as prohibited by applicable law, no sale, transfer, alienation,
assignment, pledge, collateralization, or attachment of any benefits under this
Agreement shall be valid or recognized by the BANK. Neither the DIRECTOR, his
spouse, or designated beneficiary shall have any power to hypothecate, mortgage,
commute, modify or otherwise encumber in advance of any of the benefits payable
hereunder, nor shall any of said benefits be subject to seizure for the payment
of any debts, judgments, alimony, or separate maintenance, owed by the DIRECTOR
or his beneficiary, or be transferable by operation of law in the event of
bankruptcy, insolvency, or otherwise.


ARTICLE XI
 
ADMINISTRATIVE CLAUSE


Any payment required to be made pursuant to this Agreement to a person who is
under a legal disability at the time such payment is due may be made by the BANK
to or for the benefit of such person in such of the following ways as the BANK
shall determine: (a) directly to the person entitled to the payment; (b) to the
legal representative of such person; (c) to some near relative of such person to
be used for the latter's benefit; (d) directly in payment of expenses of
support, maintenance or education of such person. Any such payment by the BANK
shall, to the extent thereof be a complete discharge of any liability under this
Agreement with respect to such payment. The BANK shall not be required to see to
the application by any third party of any payments made pursuant to this
paragraph.


ARTICLE XII
 
MARITAL, DEDUCTION PROVISION


If the DIRECTOR designates his spouse to receive payments to be made after his
death, she shall have the right to direct the BANK as to the distribution of the
sums, if any,






5



--------------------------------------------------------------------------------


payable after her death. The DIRECTOR'S spouse has the right to direct any such
payments which may be payable after her death be paid to such person(s) or to
her own estate as she appoints and directs by a written direction fled with the
BANK during her lifetime or by her last will and testament specifically
referring to this power of appointment and to the extent the DIRECTOR'S spouse
does not effectively exercise the power of appointment, such sums shall upon her
death be distributed to her estate.


ARTICLE XIII
 
PAYMENTS UNSECURED


The DIRECTOR, his beneficiary and any other person or persons having or claiming
a right to payments hereunder or to any interest in this Agreement shall rely
solely on the unsecured promises of the BANK set forth herein, and nothing in
this Agreement shall be construed to give the DIRECTOR, his beneficiary or any
other persons any right, title, interest or claim in or to any specific asset,
fund, reserve, account or property of any kind whatsoever owned by the BANK or
in which it may have any right, title or interest now or in the future, but
DIRECTOR, his beneficiary or any other person or persons having any right to
payments hereunder shall have the right to enforce his claim against the BANK in
the same manner as any unsecured creditor.


ARTICLE XIV
 
AMENDMENT


During the lifetime of the DIRECTOR, this Agreement may be amended or revoked at
any time, in whole or in part, by mutual agreement of the Parties.


ARTICLE XV
 
NOTICES


Any notice, consent or demand required or permitted to be given under the
provisions of this Agreement shall be in writing, and shall be signed by the
party giving or making the same. If such notice, consent or demand is mailed to
a party hereto, it shall be sent by United States certified mail, postage
prepaid, addressed to such party's last known address as shown on the records of
the BANK. The date of such mailing shall be deemed the date of notice, consent
or demand.


ARTICLE XVI
 
LAW GOVERNING


This Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania. This Agreement shall be binding upon the designated recipients,
beneficiaries, heirs,








6



--------------------------------------------------------------------------------


executors and administrators of the DIRECTOR and upon the successors and assigns
of the BANK.


ARTICLE XVII
 
PRIOR AGREEMENTS


This Agreement shall amend and restate in its entirety that certain agreement
between the BANK and the DIRECTOR dated August 4, 1992.


ARTICLE XVIII
 
MISCELLANEOUS


18.1           No modification of this Agreement shall be binding or enforceable
in any court unless in writing and signed by the parties.


18.2           If any provision of this Agreement shall be or shall become
illegal or unenforceable in whole or in part, for any reason whatsoever, the
remaining provisions shall nevertheless be deemed valid, binding, and
subsisting.


18.3           The waiver by either party of a breach or violation of any
provision of this Agreement shall not operate as or be construed to be a waiver
of any subsequent breach or violation thereof.


18.4           In the event any dispute shall arise between the BANK or its
successor and the DIRECTOR as to the terms or interpretations of this Agreement,
whether instituted by formal legal proceedings or otherwise, including any
action taken by the DIRECTOR to enforce the terms of this Agreement or in
defending against any action taken by the BANK or its successor, the BANK shall
reimburse DIRECTOR for all costs and expenses, including reasonable attorneys'
fees and costs, arising from such dispute, proceedings, or actions,
notwithstanding the ultimate outcome thereof. Such reimbursement shall be paid
within ten (10) days of DIRECTOR furnishing to the BANK written evidence, which
may be in the form, among other things, of a canceled check or receipt, of any
costs or expenses incurred by DIRECTOR. Any such request for reimbursement by
DIRECTOR shall be made no more frequently than at thirty (30) day intervals.





   
FIRST REPUBLIC BANK
         
By: /s/ Robert Davis
Asst. Secretary
 
President
         
/s/ Harris Wildstein
Witness
 
DIRECTOR


7

--------------------------------------------------------------------------------